Citation Nr: 0403138	
Decision Date: 02/04/04    Archive Date: 02/11/04	

DOCKET NO.  02-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as degenerative joint disease). 

2.  Entitlement to service connection for a right leg and hip 
disability. 

3.  Entitlement to service connection for the residuals of a 
right knee injury. 

4.  Entitlement to service connection for hepatitis. 

5.  Entitlement to an initial disability evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:     AMVETS

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from August 1975 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The record reflects that by rating decision dated in April 
2003, the appellant was denied a total disability evaluation 
based upon individual unemployability.  Because the appellant 
has not filed a notice of disagreement pertaining to this 
determination,  it is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal (VA Form 1-9 Appeal) after an Statement of 
the Case is issued by VA].

The record also reflects that by application dated in 
December 2001, the appellant sought service connection for 
pharyngitis and pneumonitis.  Although the appellant filed a 
timely Notice of Disagreement as to this decision, the 
appellant withdrew his appeal by statement received in May 
2002.  This issue is therefore not before the Board for 
review.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
issues on appeal are ready for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence does not link the 
appellant's diagnosed cervical spine arthritis to any 
incident of his military service.

2.  The competent medical evidence does not link the 
appellant's right knee disability to any incident of his 
military service.

3.  The competent medical evidence does not show the 
appellant to have a right leg or hip disability.

4.  The competent medical evidence does not show the 
appellant to have hepatitis.

5.  The appellant's PTSD is characterized by symptoms of 
occupational and social impairment in most areas, with severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with others.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a cervical spine disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for a right leg and hip disability are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

3.  The criteria for the establishment of service connection 
for a right knee disability  are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).

4.  The criteria for the establishment of service connection 
for hepatitis are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

5.  The criteria for the assignment of an initial disability 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 9411 (1995 
and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in October 2000 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement, 
as well as notification of the law pertaining to the rating 
of disabilities, was reiterated in the Statement of the Case 
dated in April 2002, and a further advisement as to the 
rating of psychiatric disabilities was afforded the appellant 
in Supplemental Statements of the Case issued in April and 
July 2003.  

In specific compliance with the ruling of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in March 2000 and June 2001.  The Board 
observes that in the former advisement, the appellant was 
specifically advised that substantiating evidence would be in 
the nature of medical information.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case, holding that 
where claimant was advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, provisions of the VCAA as to notice satisfied).  

Following issuance of the April 2003 Supplemental Statement 
of the Case, the appellant through his representative 
reported that he had no further evidence to submit.  Given 
the passage of over two years since the appellant was advised 
in accordance with the provisions of the VCAA, as well as the 
appellant's response that no further substantiating evidence 
would be submitted, the Board finds that VA has complied with 
its duty to notify the claimant of what evidence would 
substantiate his claims.  See 38 U.S.C.A § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded VA medical examinations in June 1986, 
January 1998, September 2000, July 2001 and December 2002 
conducted by VA physicians who rendered relevant opinions in 
this matter.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claims

Entitlement to Service Connection for a Cervical Spine 
Disability:

The appellant argues that he incurred arthritis of the 
cervical spine as a result of his military service.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant's service medical records reflect that in March 
1976, he complained of pain in the upper back region which 
was assessed as being a pulled muscle.  He was treated with 
anti-inflammatory medications and returned to duty.  In 
September 1979, he was involved in a automobile accident, 
when he fell asleep at the wheel of his vehicle.  Upon 
physical examination after the accident, it was noted that 
the appellant had a 3-inch laceration of his forehead and a 
laceration about his right knee, as well as an abrasion of 
the appellant's left knee.  There was indicated no mention of 
a cervical spine injury or similar symptom.  The appellant 
was returned to full duty.  

The appellant also complained of back pain in August 1984 
after a scuffle with several police officers during the 
process of when he was being arrested.  The clinical 
assessment was shown to be probable soft tissue injuries.  
Radiographic examination of the appellant's spine then showed 
it to be within normal limits.  The appellant's April 1985, 
pre-discharge report of medical examination reflects no 
abnormalities pertaining to a cervical spine disorder.  
Identical findings were reported in service department 
medical examinations of April 1978, March 1982 and August 
1983.

In due course of development of his claim, the appellant 
underwent a VA cervical spine examination in September 2000.  
The examiner reported that she had reviewed the appellant's 
claims folder as well as prior radiographic examinations of 
the appellant's cervical spine.  

The appellant reported having had intermittent neck pain for 
the previous 20 years, and that for the previous six months, 
he had had increasing pain with radiation to the medical 
aspect of the right scapula and to the posterior aspect of 
the neck.

Upon clinical examination, the appellant was noted to have 
full range of motion of his neck and shoulder muscles, 
including elevation, abduction and adduction, and  full 
muscle strength of all the musculature of his upper 
extremity.  The examiner observed that the appellant 
experienced no radiculopathy to the upper extremity.  The 
appellant was noted to have no decrease in sensation, and he 
had normal reflexes of his elbow and his fingers.  A point of 
tenderness was noted over the medial aspect of the right 
scapula.  

Radiographic study detected slight degenerative changes and 
osteophyte formation at the C6 through 7 region.  The 
examiner diagnosed the appellant as having mild degenerative 
arthritis of the 6th through 7th cervical regions.   

As noted, a grant of service connection for a claimed 
disorder is appropriate where the evidence contains competent 
evidence of a current disability, linked by competent 
evidence to military service.  Cuevas, supra.  In this 
matter, although the appellant is diagnosed as having 
arthritis of the cervical spine, the competent evidence of 
record does not link the disorder to any incident of his 
military service.  

The Board first observes that service connection may be 
granted for a chronic disease such as arthritis on a 
presumptive basis if the disorder becomes compensably 
manifest within one year of service discharge.  See 38 
U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  Because the appellant in this matter is not shown to 
have been diagnosed with arthritis either in service, or 
within one year of discharge, the presumptive provisions do 
not avail him.  

As noted above, the appellant was treated for various 
complaints relative to his cervical region during the course 
of military service.  The Board has therefore considered the 
provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity 
of a disorder or continuity of symptoms.  Under 38 C.F.R. § 
3.303(b), a veteran may utilize "the chronic disease shown 
as such in service" provision when the evidence 
demonstrates: (1) that the veteran had a chronic disease in 
service, or during an applicable presumptive period; and, (2) 
that the veteran presently has the same condition.  With 
respect to the first element there are two questions; (a) is 
medical evidence needed to demonstrate the existence in 
service or in the presumption period of such a chronic 
disease, or will lay evidence suffice; and, (b) must such 
evidence be contemporaneous with the time period to which it 
refers, or can post-service or post-presumption-period 
evidence address existence in service.  Savage v. Gober, 10 
Vet. App. 488 (1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

The Court held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra, (citing Epps, 
Caluza, Falzone, and Harvey, all supra.).

The determination of when arthritis was incurred requires a 
medical opinion.  Here, the sole opinion linking the 
appellant's cervical arthritis to his military service is his 
own.  Although the appellant so maintains such a connection 
exists, his theory regarding this linkage is not competent 
evidence.  It is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight in this regard.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see 38 C.F.R. § 3.159(a) (2003) 
(By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The appellant was not diagnosed as having chronic arthritis, 
or indeed any continuing disorder, as a result of any of the 
in-service incidents that are reported above.  Particularly 
noteworthy in this regard is the appellant's April 1985 pre-
separation physical examination, which noted no 
musculoskeletal abnormalities.  

Because the preponderance of the competent evidence is 
against the claim, the appeal will be denied.  
 

Entitlement to Service Connection for a Right Leg, Hip and 
Knee Disability:  

The appellant argues that he sustained disabilities of the 
right leg, hip and knee due to his military service.  Having 
carefully considered the appellant's claims in light of the 
record and the applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claims and the appeal will be denied.

In October 1975 the appellant reported that he twisted his 
right knee while training on an obstacle course.  There was 
no swelling or inflammation noted of the knee.  He was 
treated with anti-inflammatory medications and released to 
duty. In August 1978, the appellant complained of right leg 
numbness.  Radiographic examination then showed the hip and 
knee to be within normal limits.  

In August 1978, the appellant fell from his bicycle and 
sustained a laceration to his knee.  The knee underwent 
debridement, and follow up radiographic examination  showed 
the knee to be normal.  As noted above, the appellant's 
service medical records reveal that in September 1979 he was 
involved in an additional automobile accident and that he 
sustained a 3-inch laceration of his right knee.  

The appellant's service medical records also show instances 
of a recurrent lipoma of the right thigh in December 1978, 
March 1981, and August 1983.  On the latter occasion, the 
lipoma was excised.  Follow-up examination conducted several 
days later indicated that the wound was healing well without 
pain or drainage or redness.  In May 1984, the appellant 
complained of pain in the area of the excision of the lipoma.  
He also complained of loss of range of motion in his hip.  
Upon clinical examination by military medical examiners, mild 
inflammation was noted in the area of the right lateral hip 
over the scar line from the previous lipoma excision, which 
was diagnosed as fasciitis.  

The appellant's periodic service department physical 
examinations in April 1978, March 1982, August 1983 and his 
pre-separation medical examination in April 1985 reflect no 
continuing right leg, hip or right knee disability, other 
than the previously noted scar of the right lateral thigh, 
resulting from the excision of the lipoma.  On the latter 
occasion, clinical evaluation of the appellant's 
musculoskeletal system again revealed no abnormalities.

As noted above, the appellant underwent a VA orthopedic 
examination in September 2000.  As to his right knee, the 
appellant complained that he experienced constant pain, and 
that activity, and cold and damp weather increased the pain.  
The examiner observed that the appellant had had an injury in 
1996 (i.e., approximately 11 years after his discharge from 
active service), after which the appellant had waited 
approximately another two years to repair what was noted to 
be an anterior cruciate ligament tear.  The examiner observed 
that the appellant's delay in obtaining treatment most likely 
created more damage in the knee.  She further observed 
however that while the appellant complained of pain over the 
area of the right patella, this symptom was not a major 
functional disability since the knee was stable and that the 
appellant had full function of the knee, including full 
extension and full flexion, with no pain.  

The September 2000 VA examiner observed that although the 
appellant experienced crepitus on flexion and extension, 
these movements were to 140 degrees, and the appellant 
experienced no instability.  She further noted that 
radiographic examination of the knee revealed that he had had 
staples inserted as part of the post-service anterior 
cruciate ligament reconstruction.  She noted no arthritic 
changes of the tibiofemoral joint of the medical and lateral 
compartments.  

As to the appellant's right hip, the appellant reported 
during the September 2000 VA examination that he experienced 
pain which was constant and "nagging."  However, he added 
that he did not experience any limitation in range of motion 
of the right hip.  

Upon clinical examination, the examiner noted a small scar 
measuring approximately one inch in the area of the 
posterolateral aspect of the buttock, which the appellant 
noted was the area over which the lipoma had been removed 
during the course of his military service.  

The appellant was noted to have full range of motion of the 
hip, with "no pain at all."  The examiner observed that the 
small hernia of the fascia was directly related to the injury 
that the appellant sustained while the appellant was in 
military service.  However, she further observed that the 
fasciitis did not cause any functional disability as to the 
appellant's hip.  Radiographic examination of both of the 
appellant's hips in September 2000 resulted in "essentially 
negative findings."

The evidence thus shows that the sole continuing right lower 
extremity resulting from the appellant's military service is 
the residual scarring from excision of the right leg lipoma.  
The Board observes in this regard that service connection has 
been in effect for this disorder since May 1997.  As to 
whether the lipoma, or any other in-service incident has 
caused a disability, the preponderance of the competent 
evidence is against such a finding.  

The appellant's periodic service department physical 
examinations do not reflect any right lower extremity 
complaints, symptoms, or diagnoses, apart from the lipoma 
excision.  In particular, the pre-separation medical 
examination report of April 1985 is devoid of any complaint 
or indication that the appellant had a continuing right leg, 
knee, or hip disorder.

Specifically as to the right hip, the findings of the 
September 2000 VA medical examination do not indicate that 
the appellant has a disability within the meaning of the law.  
In this regard, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

As to the right knee, the medical evidence indicates that the 
appellant had an injury many years after his discharge in 
1996, and that he waited approximately two years to obtain 
treatment.  When juxtaposed with the appellant's periodic 
service department physical examinations, the competent 
medical evidence suggests no linkage between any incident of 
the appellant's military service and his current disorder 
which had its onset many years after service.

Accordingly, the appeal as to right leg, hip and knee 
disorders is denied.    


Entitlement to Service Connection for Hepatitis:

The appellant seeks service connection for hepatitis.  He 
argues that the benefit should be granted upon in-service 
treatment for the disorder.  Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claim and the appeal will be 
denied.

The appellant's service medical records reveal that October 
1980, he was diagnosed as having hepatitis.  Approximately 
one week later, a follow up medical check revealed that the 
appellant's symptoms of hepatitis were resolving.  The record 
indicates the appellant was then placed in the hepatitis 
surveillance program in 1981.  The appellant's April 1985 
preseparation physical examination indicates no mention of a 
continuing hepatitis disability.  

Shortly after submission of his claim, the appellant 
underwent a VA liver examination in September 2000.  Upon 
questioning by the medical examiner, the appellant denied 
having fatigue and reported that he had a high level of 
energy.  The examiner observed that the appellant was not 
aware of the type of hepatitis that he had in military 
service, and his medical records did not reflect such type.  
The examiner conducted clinical testing, which resulted in 
negative findings of hepatitis A, B, or C.

As is noted above, a fundamental component of service 
connection is that the claimant have the disability for which 
the benefit is sought.  In this matter, competent medical 
evidence does not substantiate that the appellant has 
hepatitis of any kind or residuals thereof, and the claim is 
therefore denied.  Brammer, supra.

Increased Disability Evaluation for Post-Traumatic Stress 
Disorder:

The appellant's claim of service connection for PTSD disorder 
was received in November 1995.  By rating decision dated in 
September 2001, service connection for the claimed disorder 
was granted, and a 50 percent disability evaluation was 
assigned.  The appellant filed a timely notice of 
disagreement as to the evaluation of his service-connected 
disorder.  By decision dated in July 2003, a 70 percent 
disability rating was granted, effective the date of receipt 
of the appellant's claim in November 1995.  

In this regard, applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant has not withdrawn his appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status for review.       

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The record indicates that the appellant underwent a VA 
psychiatric examination in June 1986.  Upon mental status 
evaluation, the appellant was noted to be oriented in three 
spheres, and he denied persecutory feelings as well as 
suicidal and homicidal ideation.  Other VA medical records 
reflect continuing treatment for psychiatric symptoms from 
July 1993 to August 1997.  These records note symptoms of 
periodic nightmares and anxiety which were well treated with 
medication. 

In January 1998, the appellant underwent a VA psychiatric 
evaluation.  The appellant reported that he was experiencing 
increased stress due to a change in jobs.  He related that he 
had been able to work on a regular basis, and his employment 
involved monitoring the cost of tooling for his employer.  He 
reported that he did not belong to any groups or 
organizations and that he did not attend church.  The 
appellant related that he had daily intrusive thoughts which 
had been present for many years.  He reported that he 
experienced occasional nightmares, but that they were then 
less frequent since he began taking prescribed medication, 
and that they then occurred from 1 to 2 times per month.  He 
also indicated that he had a depressed mood and moderate 
anxiety, which he reported to be continuous.  The appellant 
also related that he had anger outbursts, depression, and 
sleep disturbances.  The appellant denied current suicidal or 
homicidal thoughts and plans.  

Upon clinical evaluation, the appellant's personal hygiene 
was noted to be maintained at a high level.  The appellant 
was noted to be alert and oriented; he displayed excellent 
memory of remote and recent events and his concentration 
appeared normal.  The appellant's speech was noted to be 
logical, fluent, goal-directed, and the examiner observed 
that, although the appellant did not volunteer information, 
he became increasingly relaxed during the course of the 
interview.  The appellant denied panic attacks.  

The examiner observed that the appellant was able to work on 
a daily basis, and  that although the appellant was able to 
maintain concentration, he was periodically anxious to the 
point at which he would have to periodically leave the work 
place to avoid anger outbursts and conflict.  The examiner 
observed that the appellant displayed moderate social 
impairment, although he attended social events at work which 
he was obligated to attend.  She further observed that the 
appellant was "virtually isolated within the community" 
except for his work setting.  However, she noted that the 
appellant was able to go into public stores and shop as 
needed.  

The appellant was diagnosed as having PTSD which was chronic 
and severe.  A Global Assessment of Functioning (GAF) score 
of 55 was assigned.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Carpenter at 242.  The examiner commented that the 
appellant's overall occupational and social dysfunction was 
moderate.  

The appellant underwent a further VA psychiatric examination 
in July 2001.  It was noted that the appellant had 
experienced improvement with therapy and medications for 
brief periods of time, which had been prescribed for his 
psychiatric disorder.  It was noted that over time, the most 
consistent difficulties encountered by the appellant involved 
interpersonal relationships and nightmares.  The appellant 
reported he had a close relationship with his sister, and two 
brothers - one of who he saw occasionally.  He reported that 
he had not seen his other brother for an extended period of 
time, as he was incarcerated in another state.


As to his employment history, the appellant reported that he 
once worked for an air pollution technology company several 
years after he left military service.  He described making 
"very good money" until he was laid off when the company was 
sold.  He then obtained another job as an assembly mechanic, 
where he was employed for 14 months.  He reported that he 
resigned from this position in 1988 because the job was 
repetitious.  He then worked as an aircraft insulation 
mechanic for approximately nine months, and was promoted to 
foreman in charge of an 18-man crew.  He remained at this 
position for five months and then resigned to move to Dallas 
to work in a management, research, and development company.  
The appellant reported he lost that job when the company laid 
off 30 percent of its employees.  

The appellant then worked at an aircraft technology company 
as a project manager, which he found very stressful.  The 
appellant reported that he worked in that position for six 
years.  The appellant then reported that he left that area 
and moved to obtain a job where he could be closer to his 
mother.  He was there employed as a senior management 
engineer and performed very well.  However, that company also 
had a lay off and he was terminated from that position.  The 
appellant then opened a self-business as an equestrian 
trainer in which the appellant had 60 horses, 28 of which he 
owned.  The appellant reported that he had been doing this 
for the previous two years and that he was seeking full-time 
employment in this capacity.  The appellant reported that he 
related much better to animals than to other persons.

The appellant reported that he had been married for 17 years.  
Although he was divorced for 18 months, he had remarried the 
same woman.  He reported having seven children and an adopted 
granddaughter.  The appellant described his marriage as being 
"some days wonderful, some days awful."  The examiner noted 
that during the course of the appellant's three years of 
therapy, the marriage had been marked by what she described 
as "significant conflicts."  The appellant stated that he had 
been able to recently establish friendships, and he related 
hosting a barbeque and pool party several times a year.  
However, the appellant reported that he had difficulty going 
to sleep due to racing thoughts.  The appellant related 
nightmares, although he denied having had such for the 
previous three months.

As to the current state of psychosocial functioning, the 
examiner observed the appellant was then self-employed in his 
own business, although such was very stressful.  She observed 
the appellant had significant conflicts in close social 
relationships such as with his wife and family.  She further 
observed the appellant had very little trust in people, with 
whom he was not comfortable, and that he had intermittent 
episodes of depression and anxiety.  She observed, however, 
that all of these symptoms had improved with medication and 
therapy.

The examiner further observed that the appellant was able to 
formulate his thoughts and articulate his needs.  She noted 
that the appellant had demonstrated no problems in his 
communications.  The examiner further observed that the 
appellant denied any delusions, hallucinations, suicidal and 
homicidal ideation and that his eye contact was good.  The 
examiner noted that the appellant was able to maintain 
personal hygiene and he described not having any difficulties 
with basic activities of daily living.  The appellant was 
oriented as to person, place and time.  Although the 
appellant reported that he had some short-term memory loss, 
the examiner observed that such a report was in the normal 
range for the appellant's age.  The appellant's speech rate 
and flow was normal.  Although the appellant related episodes 
of a feeling of impending dread or hyperalertness, the 
examiner observed that this symptom was more likely related 
to the appellant's meticulous attention to detail, rather 
than panic attacks.

In a May 2002 letter, Jeremy P. Crosby, Psy.D., a clinical 
psychologist at a VA medical center reported that the 
appellant was receiving biweekly treatment for PTSD.  He 
related that the appellant's PTSD had caused anger management 
problems, depression, nightmares, intrusive thoughts, 
flashbacks, difficulties with concentration, an impaired 
ability to maintain healthy relationships, and strong 
limitations in his ability to complete routine work-type 
tasks.  Dr. Crosby related that his treatment team had 
concluded the appellant was unable to maintain consistent 
employment.  He further stated that the appellant's ability 
to be employed was "severely compromised" due to the severity 
of PTSD.  

In December 2002, the appellant underwent a further VA PTSD 
examination.  The appellant reported that his greatest 
difficulty was with impulse control.  He reported that when 
he felt threatened by others, he had an immediate response 
with violence.  He stated that this interfered with his 
relationship with his wife and their granddaughter as well as 
other people.  He related that his ability to concentrate was 
poor.  He reiterated that he had occasional nightmares, but 
that he had had none for the previous months.  The appellant 
related that he felt most comfortable when he was by himself 
or with a few friends.  

The appellant related that his symptoms were becoming less 
frequent, but that he was unsure as to the cause of 
diminishment in symptoms.  It was noted that the appellant's 
treating physician had over the previous year reported the 
veteran was having less severe anger outbursts.  The 
appellant was also noted to have had less nightmares and his 
sleep was improving.  It was further noted that the appellant 
had completed work towards an Associate's degree.   The 
appellant related that his energy level was, on scale from 1 
to 10, being from 8 to 9.  It was also noted in the 
appellant's treating physician's notes that the appellant had 
demonstrated an expanded range of affect closer to normal, 
and that the appellant had described experiencing more 
pleasure in his life than he had during the previous year.  
The appellant denied delusions, hallucinations, and suicidal 
ideation.  Although he related a history of homicidal 
ideation, he related only situations when he was in a work 
setting.  

As to his vocational functioning, it was noted that the 
appellant had closed his equestrian center as he believed 
that, because it was his own business, he could "never 
escape" from it.  The appellant related that the closure of 
his business had decreased some of the pressure in his life, 
and that he was beginning to consider career opportunities 
after he finished his degree.  The appellant related that he 
and his wife were working on their marriage difficulties.  He 
also related that he had friends from a previous employment, 
as well as friends from the equestrian club with whom he 
shared activities.  The appellant related that he continued 
to own three horses.  He stated that he tinkered and built 
things from what he called "junk."  

Upon clinical examination, the appellant was able to 
formulate his thoughts and  express them clearly, although he 
reported decreased concentration.  It was noted that the 
appellant did not have any difficulty with concentration 
during the course of the examination, and that he also 
reported being able to complete college courses with 
"excellent grades of A's."  The examiner noted no unusual 
behavior during the course of the examination, and that the 
appellant's affect was congruent with the content of his 
conversation.    

The appellant demonstrated good hygiene and denied having 
problems in this area.  The appellant described several 
situations of short-term memory loss where he will drive past 
the street where he lives.  He also related sometimes being 
unable to remember others' names.  The appellant denied 
obsessive or ritualistic behavior, and his rate and flow of 
speech was normal and relevant.  There were no panic attacks 
noted.  The appellant reported episodes of racing thoughts, 
and difficulty sleeping which periodically worsened during 
stressful periods in his life.  However, the appellant 
related that during the previous couple of months his sleep 
had been normal.  A GAF score of 55 was assessed.  

Although the appellant related that there had been no change 
in his psychosocial functioning over the course of the 
previous year, the examiner noted that the appellant may have 
had some improvement in his symptoms.  The examiner commented 
that the appellant's prognosis continued to improve, and that 
he was "very bright."  The examiner noted the appellant was 
very motivated and that if he continued with this commitment 
in treatment and therapy, he would experience significant 
gains.

The appellant's Social Security Administration (SSA) 
disability file was received in July 2003.  It reflects that 
in September 2002, the agency determined that as of April 
2001, the appellant was "disabled" within that agency's 
governing statutes and regulations due to PTSD and a 
personality disorder.  In a September 2002 summary report of 
a "Mental Consultant," the May 2002 letter of VA physician 
Dr. Jeremy P. Crosby was found to be given controlling weight 
because he was the appellant's treating psychologist.  
The SSA further noted that the appellant's " . . . overall 
degree of functional limitation is mild restriction of 
[activities of daily living], marked difficulties in 
maintaining social functioning, moderate difficulties in 
maintaining concentration, persistence or pace and one or two 
episodes of decompensation."  

In an accompanying May 2002 report, the SSA psychological 
consultant noted that the appellant had difficulty with 
others due to intolerance with mistakes, hypervigilence, 
aggressive behavior, and mood swings.  It was also noted that 
the appellant had consistently demonstrated an adequate 
earning capacity throughout the years; that he was able to 
adequately attend to his own personal hygiene; cook his own 
meals; complete his own laundry and perform his own 
housekeeping chores and maintain his funds.  The appellant 
was noted to leave his home without assistance for up to four 
to five hours per day for the purpose of visiting with 
friends or family and keeping his physicians' appointments.  

The appellant's psychiatric condition is rated pursuant to 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  
While the appellant's claim was pending, new rating criteria 
for psychiatric disorders, including PTSD, became effective. 
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. Part 
4).  The Board has considered the appellant's claim under 
both the previous and revised criteria.  Having done so, the 
Board finds that application of either the previous or 
current criteria will not result in a disability rating 
greater than 70 percent.  

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community. 
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was observed 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
2002).  Also of relevance, in a November 1993 VA General 
Counsel opinion, the term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," and 
was said to represent a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

The revised rating criteria provide:

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 
	
A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 
	
38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2003).  As noted, the 
appellant's psychiatric disorder is evaluated as 70 percent 
disabling.  

Examination of both the previous and current sets of rating 
criteria clearly indicate that a 100 percent evaluation is 
appropriately assigned when the psychiatric disability 
results in total, or near total, occupational and social 
impairment.  Review of the record in its entirety reveals 
that the appellant's symptoms clearly do not approximate such 
a finding.

The appellant is shown to have been employed on a near-
constant basis since submission of the claim in November 
1995.  Indeed, the record shows that the appellant has worked 
at a variety of challenging occupations, including involving 
cost monitoring and machine assembly.  Several of these 
positions, including the appellant's own equestrian business, 
involved the appellant serving as a manager of projects and 
other personnel.  While it cannot be doubted that the 
appellant's PTSD symptoms had significant impact upon his 
tolerance for stress and performance, the record clearly does 
not support a finding of an inability "to obtain and retain 
employment" as in the previous criteria; or that of 
"total" occupational impairment as in the current criteria 
for the assignment of a 100 percent evaluation.  The record 
indicates that for the majority of the employment positions 
held by the appellant, he left these jobs due to work force 
"lay-offs, his own desire to avoid repetitious work, and in 
one occasion to be closer to a family member.    

It has been observed that in the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table). It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

In this regard, although the January 1998 VA examiner 
observed that the appellant was in virtual isolation to the 
rest of the community, her opinion is inconsistent with other 
observations of her report, as well as the balance of the 
medical evidence of record.  First, the record indicates that 
although the appellant was effected by his psychiatric 
disorder, he nonetheless was maintaining relationships with 
his spouse and that he was able to pursue and maintain 
employment.  There is no indication that the appellant was 
wholly unable to venture forth from his home to perform tasks 
of daily living.  Indeed, the January 1998 examiner's 
assessment of the appellant global assessment of functioning 
as 55, and her specific finding that the appellant's overall 
dysfunction was "moderate" is wholly at odds with her 
comment that the appellant was virtually isolated from the 
rest of the community.  

The fact that the appellant was noted to be pursuing further 
education, and his efforts resulted in excellent grades in 
September 2002, further weighs heavily against a finding that 
the appellant can be found to have "disturbed thought" as 
provided for in the previously applicable criteria or "gross 
impairment of thought processes" in the criteria now 
applicable.  

The Board has carefully considered the May 2002 report of Dr. 
Crosby, noted by the SSA to be the appellant's treating 
physician.  Although the "treating physician rule" which, 
under the SSA's governing law, makes such opinions 
dispositive, it has been held that such opinions are not 
determinative for the purposes of VA adjudication.  However, 
the Board is obligated to consider and articulate reasons or 
bases for its evaluation of a treating physician.  See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993).  

The physician opined that the appellant was unable to 
maintain consistent employment.  After carefully considering 
Dr. Crosby's report, the Board finds that his opinion as to 
the appellant's employability is unsupported by record.  See 
Godfrey v. Brown, 7 Vet. App. 398, 407 (1995) (Holding that 
VA must provide independent evaluation of proffered SSA 
medical reports and findings, where its  report reflected 
that its findings were based on the veteran's disability 
having a "twenty-year history of back problems," as evidenced 
by "medical evidence" and the medical evidence as evidenced 
in the SSA file showed no such history, the SSA statement 
cannot be presumed to be credible when on its face it 
conflicts with the lack of substantiation for it in the very 
medical evidence on which it is expressly premised).  
  
However, the record indicates that the appellant has been 
able to retain employment in positions throughout the years 
subsequent to the submission of his claim in November 1995.  
In this regard, Dr. Crosby's observation that the appellant 
was "unable to maintain consistent employment" is 
unsupported, or at least unexplained.  Further, the basis of 
Dr. Crosby's opinion is unclear.  In the absence of any 
information relative to the basis of his assessment, the 
Board accords such an opinion only such probative value 
indicating that the appellant is afforded ongoing psychiatric 
treatment.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (For the 
general proposition that the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, the 
bases of the physician's opinion and the medical conclusion 
that the physician reaches].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Words such as 
"severe," "moderate," and "mild" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2003).  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104 (West 2002); 38 C.F.R. 4.2, 4.6 
(2003).

The appellant's psychiatric symptoms clearly do not 
approximate the criteria for the assignment of a 100 percent 
rating.  In accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities. The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.







ORDER

Service connection for a cervical spine disability is denied.   

Service connection for a right leg and hip disability is 
denied. 

Service connection for the residuals of a right knee injury 
is denied. 

Service connection for hepatitis is denied. 

An initial disability evaluation in excess of 70 percent for 
PTSD is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

